UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-6088


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICARDO GONZALEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-hc-02145-BR)


Submitted:   February 8, 2010              Decided:   February 19, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, David T. Huband, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricardo   Gonzalez   appeals     the   district     court’s      order

entered pursuant to 18 U.S.C. § 4245 (2006).                  We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Gonzalez,   No.    5:08-hc-02145-BR       (E.D.N.C.    Jan.    7,   2009).      We

dispense    with    oral   argument   because      the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2